Citation Nr: 1828328	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  03-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for left foot drop, to include as secondary to service-connected left knee disability.

2. Entitlement to an increased rating for chondromalacia of left knee, currently rated 10 percent disabling.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2003, December 2011, September 2012, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2005, the Veteran was afforded a Board video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the Board hearing has been associated with the claims file. In January 2018, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his video conference hearing was no longer with the Board. See 38 U.S.C. § 7107(c) (West 2012). In January 2018, the Veteran responded that he did not wish to have another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Regarding the Veteran's left knee chondromalacia, the Veteran underwent a VA examination in December 2016. The examiner noted that the Veteran had limitation of motion of 0 to 90 degrees on flexion and 90 to 0 degrees on extension. However, the examiner did not specify that the Veteran was tested on active and passive motion. While the examiner stated that "joint testing per Correia...was performed as medically appropriate," without any passive motion testing noted or an explanation as to why it was or was not medically appropriate.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. In this case, while the December 2016 examination report was fully completed, there is no evidence that the examiner tested for pain and limitations of motion in both active and passive motion. Correia, 28 Vet. App. at 168-70. As such, the Board must remand for a new examination to assess the current severity of the left knee chondromalacia.

Additionally, the Board finds that a neurological examination is necessary to properly adjudicate the Veteran's claim for left "foot drop." The Veteran's treatment records indicate several diagnoses, including lumbosacral radiculopathy and peroneal palsy, as well as reports of "two strokes." In a November 2012 VA examination, the examiner did not find evidence of drop foot, although the Veteran had been prescribed a "drop foot" boot in 2006 or 2007. A private examiner in October 2007 provided opinion that the Veteran suffered from foot drop as a result of a mild stroke. As such, the Board must remand for a new examination as the VA examiner did not consider relevant evidence of a current disability.

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper. Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

2. Schedule the Veteran for a VA examination for his claimed left foot drop as secondary to service-connected left knee disability. The rationale for all opinions expressed must be provided. 

The examiner is asked to answer the following questions: 

a. Accept as a fact that the Veteran has manifested a left foot drop based on being prescribed a "drop foot" boot in 2006 or 2007, an October 2007 private examiner opinion that the Veteran suffered from foot drop as a result of a mild stroke peripheral neuropathy and that the Veteran was wearing a left foot drop brace during VA examination in June 2009, even if the condition may be currently asymptomatic. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the left foot drop manifested at some point is proximately due to or, alternatively, aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected left knee chondromalacia?

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the development above, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee chondromalacia. The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner. The examination report must include a notation that this record review took place. 

The examiner should specifically consider whether the Veteran has a meniscal abnormality.  See October 2007 letter from North Hills Family Medical Clinic (reporting the Veteran to have meniscal damage).

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims. The RO should consider the applicability of the meniscal codes under Diagnostic Codes 5258 and 5259.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

